Deen, Chief Judge.
This is a pro se appeal from a judgment on a jury verdict granting the appellee’s writ of possession in support of its defaulted security interest in a certain described automobile bearing a cash price of $8,320 with down payment of $1,540 and calling for monthly payments of $208.86. That there was a trial is established by the jury verdict, but no transcript of evidence is included. In the judgment on the jury verdict the court specifically stated that the defendant had defaulted in the payment of the contract indebtedness. This is further borne out by the defendant’s appeal brief which does not deny that the installments were unpaid, but only contends that he could have paid them "with the financial assistance or help of his brothers, sisters, and relatives.” There is no contention, however, that such payments were either made or tendered at any time. Default being uncontested, the plaintiff was entitled to the secured property. Code § 109A-9 — 503.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.

Neal L. Conner, Jr., for appellee.